Citation Nr: 1200231	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  04-44 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for focal glomerulosclerosis with hypertension and status post myocardial infarction.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to December 1972 and from January 1973 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

As support for his claim, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing at the RO (Travel Board hearing) in May 2009.  The transcript of the hearing has been associated with the claims file and has been reviewed. 

This case was previously before the Board in January 2010, at which time it remanded the issues currently on appeal for further evidentiary development.  The case has returned to the Board and is again ready for appellate action.

As previously discussed in the Board's January 2010 remand, based on testimony provided by the Veteran during the Travel Board hearing in May 2009, it appears the Veteran may be raising additional claims, including a claim for a separate evaluation for hypertension or for an increased rating for his hypertension.  Upon a review of the claims file, the Board observed in its January 2010 remand that the Veteran was initially granted service connection for hypertension in a June 1995 rating decision, with a 10 percent disability rating, effective December 28, 1994.  Upon a diagnosis of the Veteran's current kidney disorder as secondary to his service-connected hypertension, the RO granted service connection for the kidney disorder in a November 1997 rating decision and assigned the disability a noncompensable disability rating.  In an August 1998 rating decision, the two service-connected disabilities were merged and assigned a 30 percent disability rating.  In its January 2010 remand, the Board referred to the agency of original jurisdiction (AOJ) any additional claims for a review as to whether a separate evaluation may be appropriate for the Veteran's hypertension and whether an increased rating for the disability is warranted.  The Board may not entertain an application for review on appeal unless it conforms to the law.  38 U.S.C.A. § 7108 (West 2002).  However, a review of the claims file shows no indication that any action has been taken in this regard.  Thus, the Board is again requesting that the AOJ request the Veteran to clearly indicate what additional claims, if any, he wishes to pursue.  The RO should then take appropriate action to adjudicate these claims, if any.  In any event, no other issue is before the Board at this time.

Furthermore, in a January 2011 statement, the Veteran appeared to raise an additional issue of service connection for glaucoma as secondary to service-connected hypertension. 

The issues of service connection for glaucoma as secondary to service-connected hypertension and a separate and/or an increased rating for hypertension have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected focal glomerulosclerosis with hypertension and status post myocardial infarction is not manifested by persistent edema and albuminuria with BUN 40 to 80 mg%; creatinine 4 to 8 mg%; generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; a history of documented myocardial infarction resulting in chronic congestive heart failure; a workload of 3 metabolic equivalents (METs) or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

2.  The Veteran has only one service-connected disability: focal glomerulosclerosis with hypertension and status post myocardial infarction, rated as 60 percent disabling.  As such, the Veteran meets the percentage criteria for TDIU.

3.  The evidence of record does not demonstrate that the Veteran's service-connected disability alone prevents him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 percent for focal glomerulosclerosis with hypertension and status post myocardial infarction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.104, Diagnostic Code 7006, 4.115b, Diagnostic Code 7502 (2011).

2.  The criteria are not met for entitlement to TDIU.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in August 2003.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Moreover, in a letter dated in February 2010, the RO further advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

However, the Board acknowledges the RO did not provide VCAA notice pursuant to Dingess, supra, until after the rating decisions on appeal; thus, there is a timing error as to the additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  Here, additional VCAA notice, including Dingess notice, was provided in February 2010, after issuance of the initial AOJ decision in February 2004.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in August 2003, followed by subsequent Dingess notice in February 2010, the RO readjudicated the claim in a June 2011 SSOC.  Thus, the timing defect in the notice has been rectified.  In any event, the Veteran has never alleged how any content error prevented him from meaningfully participating in the adjudication of his claims.  As such, the Veteran has not established prejudicial error in the content of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With regard to the additional notice requirements for increased rating claims, as is the case here concerning the issue of focal glomerulosclerosis with hypertension and status post myocardial infarction, a June 2008 VCAA letter was compliant with Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, this letter advised the Veteran of the evidentiary and legal criteria necessary to substantiate a higher rating for his service-connected disability.  In any event, the Federal Circuit Court has vacated the Court's previous decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Nevertheless, overall, the Board is satisfied that the RO provided both generic and specific VCAA notice as to the increased rating claim when considering all of the VCAA letters provided.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), all relevant VA treatment records, private treatment records as identified and authorized by the Veteran, and medical records from the Social Security Administration (SSA).  Further, the Veteran has submitted statements in support of his claim.  Additionally, the VA has provided the Veteran with VA examinations in connection with his claim.  The Veteran also has been provided an opportunity to testify before the undersigned Veterans Law Judge.  There is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its January 2010 remand.  Specifically, the RO was instructed to provide the Veteran with a VA examination to determine the current nature and severity of his service-connected disability.  The Board finds that the RO has complied with these instructions by scheduling for the Veteran a VA examination in April 2010, and that the April 2010 VA examination report substantially complies with the January 2010 Board remand directives as the VA examiner responded to the questions posed in the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Analysis - Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability, and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is, the Board must consider whether there have been times when the Veteran's disability has been more severe than at others.  If so, the Board may "stage" the rating.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed (here, April 2002) until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In this case, the Veteran's focal glomerulosclerosis with hypertension and status post myocardial infarction is rated as 60-percent disabling.  This disability has been rated under 38 C.F.R. § 4.115b, Diagnostic Code 7502 (chronic nephritis) and 38 C.F.R. § 4.104, Diagnostic Code 7006 (myocardial infarction).

Pursuant to Diagnostic Code 7502, chronic nephritis is to be rated as renal dysfunction.  38 C.F.R. § 4.115b.  A 60 percent disability rating for renal dysfunction is warranted if there is constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  A disability rating of 80 percent is warranted if there is persistent edema and albuminuria with BUN 40 to 80 mg%; or creatinine 4 to 8 mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A maximum of 100 percent disability rating is warranted when the renal dysfunction requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115b.  

Under Diagnostic Code 7101, a hypertensive vascular disease with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, warrants a 10 percent disability rating.  A hypertensive vascular disease with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, warrants a 20 percent disability rating.  A hypertensive vascular disease with diastolic pressure predominantly 120 or more warrants a 30 percent disability rating; and a hypertensive vascular disease with diastolic pressure predominantly 130 or more warrants a maximum 40 percent disability rating.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Under Diagnostic Codes 7006, a 60 percent rating is warranted with a history of documented myocardial infarction resulting in more than one episode of acute congestive heart failure in the past year; or when a workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A maximum of 100 percent rating is warranted with a history of documented myocardial infarction resulting in chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.  

A review of the evidence of record reveals no complaints of, or treatment for, the disability on appeal in 2002.  A November 2002 disability evaluation by M.H. Hung, M.D., revealed complaints of chest pain that radiated to the left neck and left arm.  The Veteran had no leg edema.  His blood pressure was found to be 180/120.  A treadmill test was conducted, with results showing no evidence of myocardial ischemia.  Resting electrocardiogram (EKG) revealed an old anterior septal and bilateral myocardial infarction.  

A January 2003 VA treatment record noted a blood pressure reading of 160/110.

In January 2003, the Veteran was provided a VA examination.  He stated he was diagnosed with hypertension in 1972, but did not take any medications until 1990.  He reported symptoms of some angina with exertion, but had not noticed any pedal edema or blurred vision.  He also had some shortness of breath after exertion.  He also reported not having seen a physician for his kidney disorder for the past eight months; however, he continued to take medication once a day.  He had not had any recent swelling in his legs or changes in his urination.  The examiner noted that the Veteran had a myocardial infarction on February 29, 2000, and a stent was placed in the obtuse marginal first artery.  He complained of some pain in his neck region and left ring finger when at rest and when walking.  He also reported chest pain occurring once a week, generally with activity.  He also reported shortness of breath and fatigue after climbing one flight of stairs.  There was no history of dizziness, syncope, symptoms of congestive heart failure, or orthopnea, but the Veteran reported a history suggestive of paroxysmal nocturnal dyspnea in the past three months, though it did not occur on a regular basis.  There was no cough.  An echocardiogram done in August 2001 found an ejection fraction of 50 percent.  Examination showed blood pressure readings of 182/144, 164/104, and 179/118.  The Veteran had not noticed any weight changes in the past year.  His heart was normal.  A chest X-ray revealed a mildly enlarged cardiac silhouette.  

An October 2003 VA treatment record noted a blood pressure reading of 148/62.  A January 2004 VA treatment record noted a blood pressure reading of 142/80.  A January 2005 VA treatment record noted that a November 2004 blood pressure reading was 140/90.  A March 2005 VA treatment note recorded a blood pressure reading of 120/86.  Another VA treatment record dated in the same month noted that his focal glomerulosclerosis was stable.  An October 2005 VA treatment record noted a blood pressure reading of 132/92.  The level of urine albumin was 2.8 mg, which was over the 0-1.8 range, and the albumin to creatinine ratio was 11.7, with 0-30 being the normal range.  It was also noted at the time that the Veteran's focal glomerulosclerosis was stable.  An undated VA treatment record of laboratory test results showed BUN levels of 8, 9, and 9, below the range of 10-26.  Creatinine levels were 1.0, 0.9, and 0.9, within the range of .7-1.5.  

In June 2006, the Veteran complained that he had not been able to work for years due to intermittent chest pain that occurred about once a week and that lasted about 10 minutes, and bilateral calf pain at rest that was exacerbated by activity.  A July 2006 VA treadmill test revealed severely limited exercise tolerance due to his hip.  No EKG criteria of ischemia were found.  September 2006 VA treatment records pertaining to the heart showed normal EKG results.  His resting blood pressure was 136/88 and ending blood pressure was 138/92.  In October 2006, the Veteran complained of chest pains with numbness radiating down his left arm.  His blood pressure at the time was 122/86.  In November 2006, the Veteran complained of chest pains with numbness radiating down the left arm.  He had been experiencing these symptoms on and off in the past year, approximately once a week at rest or with activity, and relieved by nitroglycerin.  November 2006 exercise testing showed a MET level of 2.7, which was 29 percent of the predicted MET level of 9.4.  The exercise test was nondiagnostic for exercise-induced ischemia.  There was a normal blood pressure response to the exercise.  Exercise tolerance was primarily limited by orthopaedic or neurological complaints, with severe impaired exercise tolerance.  The Veteran also underwent a left heart catheterization and coronary angiography in November 2006.  The final diagnosis was one vessel coronary artery disease: diffuse severe instent restenosis in proximal OM stent.  Other vessels had luminal irregularities, but no flow-limiting lesions.  

A June 2007 VA treatment record noted complaints of chest pain and intermittent pain and numbness in his left upper extremity.  His blood pressure at the time was 112/88.  

December 2007 VA treatment records noted creatinine levels ranging from 0.8 to 1.0 from 2003 to December 2007, a urine albumin/creatinine ratio of 11.7/mg/gm in March 2005, and protein levels in his urine ranging from none to 200 mg/dL.  His blood pressures ranged from 101-132/63-96, with all but the last one being 130/80.  He was noted to have minimal proteinuria.  There was no need for nephrology to follow the Veteran.  In December 2007, his blood pressure readings were 106/84 and 132/96.
  
A June 2008 VA examination of the heart noted blood pressure readings of 104/73 in October 2007, 103/78 in November 2007, 132/96 in December 2007, and 106/84 in February 2008.  The Veteran's weight was fairly stable.  His BUN and creatinine levels had been normal, and his urine showed proteinuria on most occasions.  He complained of shortness of breath after walking half of a block, and found it impossible to climb up one flight of stairs.  He experienced pains in both lower extremities, particularly in the calf muscles and feet when walking.  He also experienced numbness of his left hand and over the left chest on occasion when walking the aforementioned distance.  He also smoked about two cigarettes a day.  A chest X-ray obtained showed borderline cardiomegaly with normal lung fields.  Laboratory test results showed a normal BUN, creatinine, and estimated glomerular filtration (EGFR).  A urine sample showed 200 mg of protein.  

A June 2008 VA genitourinary examination revealed showed a six-month old BUN level of 9 and creatinine level of 0.8.  A calculated EGFR was 106.3.  The VA examiner indicated that these levels were within normal limits.  The VA examiner also reviewed the Veteran's blood pressure readings and indicated that they were more or less controlled with an occasional diastolic reading of 90.  The Veteran complained of feeling tired and lethargic.  There was no anorexia or weight loss.  The Veteran was not on dialysis.  Blood pressure readings taken during the examination were 120/70, 122/70, and 120/70.  

A June 2008 VA treatment record noted a blood pressure reading of 94/70.  

April 2009 VA testing of the heart revealed overall normal left ventricular systolic function, with mildly increased thickness in the left ventricular wall.  There was trivial aortic valvular regurgitation, mild aortic root dilatation, torn tertiary mitral valve chordae that was not clinically relevant.  He had a left ventricular ejection fraction of 55 to 65 percent.  The findings were consistent with hypertensive heart disease.  An April 2009 VA treadmill test showed a MET level of 6.90.  His resting blood pressure was 125/81 and rose to a maximum blood pressure of 168/85.  The exercise test was stopped due to chest discomfort.  The overall impression was a negative study by EKG criteria.

May 2009 VA treatment records showed continued complaints of chest pain.  His blood pressure was 125/67.  He reported no physical limitation.  June 2009 VA treatment records showed the blood pressure to be 105/71.  August 2009 VA treatment records showed the blood pressure to be 108/71.  VA laboratory results shown in an October 2009 VA treatment record indicated the BUN to be 11 and the creatinine to be 0.86 in August 2009.  His blood pressure was 118/78 in October 2009.  

In February 2010, the Veteran's blood pressure was 107/71.  His laboratory results showed BUN to be 13 and creatinine to be 0.86.  Blood pressure in March 2010 was 120/75.  His May 2010 blood pressure was 111/65.  A July 2010 VA treatment record showed that his blood pressure was 110/73.  In September 2010, his blood pressure was shown to be 96/67.  

An April 2010 VA examination for hypertension showed that the Veteran has been a smoker for 34 years.  His current symptoms included pain in the left chest that radiated to his left arm.  He took nitroglycerin five times a week.  The pain occurred with activity and rest.  He was unable to use heavy pots, pans, or skillet due to his hypertension.  He walked to the mailbox daily.  He walked 50 to 100 yards without too much discomfort in his chest.  He was able to walk in a store for approximately 9 to 10 minutes using the cart for balance.  A chest X-ray showed minimal athlerosclerotic calcification of the aorta; otherwise, results were normal.  With regard to his kidney disability, the Veteran reported occasional discomfort at the biopsy site, three to four times a month, with pain on the right side.  He took no medication for the pain.  The VA examiner noted that urinalysis in August 2009 showed 1+ protein, 2+ protein in March 2000, and was negative for protein in April 2010.  Creatinine level was 0.86 in April 2010.  EGFR calculated in February 2010 was 117.5, with the normal range being 15 to greater than 90.  Examination showed the blood pressure to be 154, 85, 144, 84, and 133/83.  

Private treatment records from The Heart Clinic dated in August 2010 showed that the total MET level achieved was 4.6.  Resting blood pressure was 132/80 and peak blood pressure was 148/90.  Resting EKG showed normal sinus rhythm and stress ECG showed sinus tachycardia.  The systolic function was normal with an ejection fraction of 65 percent.

An August 2010 VA examination showed reports of heart-related symptoms to be shortness of breath, dizziness, and fatigue, which inhibited the Veteran from standing, walking, and sleeping normally.  He had no history of heart attacks.  With regard to his kidney disease, he reported weakness, fatigue, weight loss, and renal colic.  He had no loss of appetite, weight gain, anorexia, limitation of exertion, recurrent urinary tract infections, or bladder stones with pain.  He was not on dialysis.  With regard to his hypertension, he reported current symptoms of fatigue, headaches, dizziness, weight loss, blurred vision, and limitation of walking.  He took medication daily with good response.  Three blood pressure readings taken during the examination were 137/83, 136/84, and 136/87.  Examination of the heart revealed no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  Urinalysis showed the presence of protein.  BUN was 12 and creatinine was 0.9, within normal limits.  Exercise treadmill test showed a total MET level of 4.6 achieved, with an ejection fraction of 65 percent.  

A February 2011 VA treatment record showed that the Veteran's blood pressure was 120/81. 

Private treatment records from The Heart Clinic dated in March 2011 showed that the total MET level achieved was 4.6.  Resting blood pressure was 142/80 and peak blood pressure was 142/80.  Resting EKG showed normal sinus rhythm and stress ECG showed no new changes of ischemia.  The systolic function was decreased with an ejection fraction of 45 to 50 percent.

A March 2011 VA examination showed no complaints of fever, chills, syncope, fatigue, lethargy, weakness, nausea, vomiting, anorexia, lower abdominal pain, flank pain, back pain, dyspnea, angina, or edema.  He also reported a history of renal dysfunction without dialysis required.  With regard to his heart disability, he experienced angina, shortness of breath, dizziness, and fatigue.  He had no syncope attacks.  He reported chronic congestive heart failure.  He had no history of rheumatic heart disease.  With regard to his hypertension, he reported no treatment.  He reported feeling tired all the time.  Three blood pressure readings taken were 115/78, 115/80, and 117/78.  Inspection of the chest was normal. Examination of the heart revealed no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  Urinalysis showed the presence of protein of 2+.  BUN was 10 and creatinine was 0.8.  MET level was 3.

In this case, the medical records in the claims file fail to show that the Veteran's focal glomerulosclerosis with hypertension and status post myocardial infarction warrants a disability rating in excess of 60 percent.  As discussed above, in order to be rated above 60 percent, the Veteran must show symptoms such as persistent edema and albuminuria with BUN 40 to 80 mg%; creatinine 4 to 8 mg%; generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; a history of documented myocardial infarction resulting in chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

In this regard, there has been no evidence of persistent edema.  The Veteran's laboratory test results also consistently show his BUN level to be 12 or less.  His creatinine level was generally within normal limits of less than 1.  There also has been no evidence of generalized poor health with lethargy, weakness, anorexia, weight loss, or limitation of exertion.  While the Veteran has complained of lethargy, weakness, and weight loss on a few occasions, the overall evidence of record indicates no complaints of such symptoms.  Recent treatment records and VA examinations also note no reports of limitation of exertion.  Although previous treadmill test reports noted that testing had to be stopped due to poor exercise tolerance, they also noted that testing was terminated due to the Veteran's musculoskeletal symptoms.  Additionally, there has been no evidence of congestive heart failure, despite the Veteran's assertions to the contrary.  Treadmill and other tests also have shown the Veteran's MET levels to be above 3 and above.  Moreover, while an April 2009 treadmill test was terminated due to chest discomfort, the overall evidence of record fails to show that treadmill testing results in dyspnea, fatigue, angina, dizziness, or syncope.  Finally, the Veteran's ejection fraction level has generally been shown to be at least 45 percent.

In summary, the Board finds that the evidence is against a disability rating in excess of 60 percent for the Veteran's focal glomerulosclerosis with hypertension and status post myocardial infarction.  38 C.F.R. § 4.3.

The Board adds that the disability rating for the Veteran's focal glomerulosclerosis with hypertension and status post myocardial infarction is effective within the time period previously established by the RO.  As there have been no occasions within the effective date mentioned when the Veteran's disability has been more severe than its assigned rating, there is no basis to further "stage" his rating for the disability on appeal.  Hart, supra.

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no evidence that the disability markedly interferes with the Veteran's ability to work.  Furthermore, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalizations, to suggest that the Veteran is not adequately compensated for his disability by the regular Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 (disability ratings are based on the average impairment of earning capacity).

Analysis - TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.
38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. 
§ 4.16(b).

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In this case, the Veteran has the following service-connected disability: focal glomerulosclerosis with hypertension and status post myocardial infarction, rated as 60 percent disabling.  Therefore, he satisfies the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  Id. 

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence that it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In this regard, the Board finds that the criteria for awarding TDIU are not met.  
38 C.F.R. § 4.16.  The current evidence of record, as a whole, does not support the conclusion that the Veteran cannot work due to his service-connected disability. 

A review of the evidence of record reveals that the Veteran was still able to work in 1998, despite a diagnosis of the disability currently on appeal.  See VA treatment record dated in January 1998.  A March 2000 VA treatment note indicated that he worked at the file room at the VA hospital.  In the same month, he suffered a myocardial infarction.  An April 2000 VA treatment record noted that the Veteran's job description had changed, and that he indicated he was feeling fine, working, attending school, and working in the backyard.  

A November 2000 VA counseling record concerning job restrictions that the Veteran was required to observe noted that the Veteran should not be in a "competitive environment."  Job restrictions included physical activities such as lifting, carrying, pushing, pulling, climbing, balancing, stooping, and kneeling.  Less limiting activities included fingering, feeling, treading, sitting, turning, talking, and near and far vision.  

A November 2000 VA examiner noted that he worked in the file room at the VA hospital.  An August 2001 VA examiner noted that he had worked as a file clerk at the VA hospital since 1999.  He performed janitorial work for 15 years prior to that.  

An April 2002 VA treatment record noted that the Veteran was still employed, but had complained that he had been unable to work for a few days due to rectal pain.  

In July 2002, the Veteran submitted a TDIU application (VA Form 21-8940).  He indicated that he had a 12th-grade education.  He also indicated that he was last employed at the VA hospital for eight months and that he left his last job because of his disability.  He also indicated that he was attending vocational school when he suffered a myocardial infarction.  

A November 2002 disability evaluation revealed that the Veteran was able to lift about 15 pounds, stand for four to six hours, and sit for six out of eight hours.

A January 2003 VA examination report noted that the Veteran last worked as a file clerk at a VA hospital from December 1999 to May 2002.  He was on a limited, restricted activity schedule at the time.  Prior to May 2002, he took about 30 days of sick leave between January 2002 and May 2002.  

A June 2006 VA treatment record noted reports of unemployability due to intermittent chest pain about once every week that lasted about 10 minutes and bilateral calf pain at rest that was exacerbated by activity.  

A June 2008 VA examination revealed that he worked as a file room clerk at the VA hospital in Oklahoma City until June 2002, when he moved to California.  He then worked for a while at the VA medical center in West L.A.  At the time of the examination, he was on disability.   

At a Travel Board hearing in May 2009, the Veteran testified that he last worked in 1999 and that his physician informed him that his unemployability was due to his service-connected disability.  

An April 2010 VA examiner indicated that the Veteran's primary limitation was that due to his myocardial infarction and chest pain.  He was able to be seated and sedentary; he was able to carry on a conversation in a pleasant manner during the examination.  He reported angina at rest that was relieved by nitroglycerin.  The VA examiner opined that the Veteran was unlikely to be successful at any employment that required significant walking or exertion.  His service-connected disability did not appear to be limiting during the examination.  

A March 2011 VA examiner also indicated that the Veteran was unable to perform physical exertion due to his service-connected disability.  

In this case, the Board finds that the majority of the evidence provides probative evidence against the Veteran's TDIU claim.  Specifically, the Veteran continued to work after the diagnosis of his current service-connected disability and after he was granted a 60 percent disability rating for his disability.  In addition, no post-service private or VA treatment record has indicated that the Veteran is unemployable due to his service-connected focal glomerulosclerosis with hypertension and status post myocardial infarction.  In fact, all the VA and private examination reports in the claims file indicate that the Veteran is restricted from physical exertion and physical activities only.  Recent VA examination reports, dated in April 2010 and March 2011 indicated that he was able to be seated and sedentary.  These VA examiners did not indicate that the Veteran was completely unemployable due to his service-connected disability.  

The Board also finds the Veteran's assertions of unemployability to be incredible because of his inconsistent statements regarding when he became unemployed.  The Veteran has indicated that he worked until May 2002 as a file room clerk, but he also has made inconsistent statements concerning his employment history.  Specifically, during the May 2009 Travel Board hearing, he testified that he became unemployed in 1999.  Further, a June 2008 VA examination report noted reports of continued employment in California after May 2002, which he has not mentioned prior to or since that examination.  The Board also notes that the Veteran has previously indicated that he is unable to work due to intermittent chest pains.  However, his testimony that he became unemployed in 1999 contradicts medical evidence of record that shows that he did not suffer a myocardial infarction until March 2000.

Thus, while the Veteran meets the percentage criteria for TDIU under 38 C.F.R. 
§ 4.16(a), the overall evidence does not demonstrate an inability to secure or follow a substantially gainful occupation due to his service-connected disability.  The Board sees that the vast majority of the evidence of record is against the award of a TDIU.  There is simply no evidence that indicates that the Veteran's service-connected disability causes him to be completely unemployable.  VA and private examinations all indicate that he is capable of performing sedentary jobs.  This evidence outweighs any positive evidence of record, which is minimal.  As the preponderance of the evidence is against the TDIU claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A disability rating in excess of 60 percent for focal glomerulosclerosis with hypertension and status post myocardial infarction.

Entitlement to a TDIU is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


